Action to recover damages for injury to a well on plaintiffs’ property, alleged to have been caused by defendant’s blasting operations on adjacent property. Order granting defendant’s motion for summary judgment under rule 113, Rules of Civil Practice, in so far as appealed from, affirmed, with ten dollars costs and disbursements. If so advised, plaintiffs, within ten days from the entry of the order hereon, may serve an amended complaint setting up a cause of action for negligence. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.